DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: page 2, line 6, recitation to the claims within the specification should be avoided.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puigdollers (ES 2235667).
As to claim1, Puigdollers discloses a device for producing a hollow-cylindrical concrete lining 12 on shaft walls of vertical shafts having at least one shuttering element 9  which is radially spaced from the shaft wall and forms a concrete shuttering,  a supporting ring 101 at the lower end of the shuttering element,  and a sealing assembly 102 in the region of the supporting ring to seal the concrete shuttering relative to the shaft wall, wherein the sealing assembly is formed by a plurality of drawers 102 (inherent or implicit, since more than one drawer would be needed to secure shuttering to the shaft wall)  which can be extended radially against the shaft wall.
As to claim 2, Puigdollers implicitly discloses wherein the drawers 102, driven by way of drives, can be extended and retracted relative to the supporting ring.
As to claim 3, Puigdollers implicitly discloses wherein the drives are hydraulic, electric or pneumatic drives (as extension or actuating of the drawer would be either hydraulic, electric of pneumatic).
As to claim 4, Puigdollers discloses wherein each drawer is assigned a separate drive.
As to claim 5, Puigdollers appears to disclose wherein the drawers 102 each form partial arc segments of an arcuate sealing assembly (implicit, since the shaft is circular in cross-section, then each drawer would be considered an arc segment.)
As to claim 9, Puigdollers discloses wherein the drawers 102 are provided with sealing elements (i.e. end of drawer which contacts shaft wall)  which effect sealing relative to the shaft wall.
As to claim 14, Puigdollers discloses  wherein the drawers 102 comprise coverings 106, wherein the coverings form the upper side of the drawers and close off the concrete shuttering from below.
As to claim 15, Puigdollers discloses wherein the coverings 106 are formed from a plastics material.

Allowable Subject Matter
Claims 6-8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL